IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

KIMBERLYJ. GERLACH,
                                             No. 77179-5-1
                      Respondent,
                                             ORDER GRANTING MOTION
               v.                            FOR RECONSIDERATION,
                                             WITHDRAWING OPINION,
THE COVE APARTMENTS, LLC, a                  AND SUBSTITUTING OPINION
Washington corporation; and WEIDNER
PROPERTY MANAGEMENT, LLC, a
Washington corporation,

                      Appellants,

               and


WEIDNER APARTMENT HOMES, a
Washington business entity, dba
The Cove Apartments, and WEIDNER
ASSET MANAGEMENT LLC, a
Washington corporation,

                      Defendants.



       Respondent, Kimberly J. Gerlach, has filed a motion for reconsideration of the

opinion filed in the above matter on March 18, 2019. Appellants, The Cove Apartments

LLC and Weidner Property Management LLC, have filed a response to respondent's

motion. The court has determined that respondent's motion for reconsideration should

be granted, the opinion should be withdrawn and a substitute opinion be filed. Now,

therefore, it is hereby

       ORDERED that respondent's motion for reconsideration is granted. It is further
No. 77179-5-1/2



       ORDERED that the opinion filed on March 18, 2019, is withdrawn and a

substitute opinion be filed.